


Exhibit 10(r)

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made this 27th day of August, 2009, between Minn-Dak Farmers
Cooperative, a cooperative association organized and existing under the laws of
the State of North Dakota, with its principal office located at 7525 Red River
Road, Wahpeton, North Dakota 58075, referred to in this agreement as “Minn-Dak”,
and David H. Roche, of 702 East Lakeside Drive, Fergus Falls, Minnesota 56537,
referred to in this agreement as “Roche”.

 

SECTION ONE

EMPLOYMENT

 

Minn-Dak employs Roche, and Roche accepts such employment, upon the terms and
conditions set forth in this agreement.

 

SECTION TWO

DUTIES AND AUTHORITY

 

A.         Roche will occupy the position of President and Chief Executive
Officer with Minn-Dak.

 

B.         In this position, Roche will have the powers of a President and Chief
Executive Officer, subject to the control of the board of directors, and have
general supervision, direction and control over the business and affairs of the
cooperative and its employees. Roche will be primarily responsible for carrying
out all orders and resolutions of the board of directors and such duties as may
from time to time be assigned to him by the board of directors.

 

C.         Roche agrees to devote his full time, attention and best efforts to
the performance of employment under this agreement.

 

D.         Roche will not, during the term of this agreement, directly or
indirectly engage in any business, either as an employee, employer, consultant,
principal, corporate officer, or in any other capacity, whether or not
compensated, without the prior written consent of the board of directors.

 

SECTION THREE

TERM OF EMPLOYMENT

 

The initial term of employment shall be for eighteen (18) months commencing
March 1, 2001 and expiring August 31, 2002. Thereafter, upon renewal of this
agreement by the parties, employment shall extend until terminated as provided
for in this agreement, the current term being September 1, 2009 through August
31, 2010.

 

SECTION FOUR

COMPENSATION AND PERFORMANCE REVIEW

 

Roche shall receive compensation during the term of this agreement as follows:

 

A.         During the twelve (12) month term of employment commencing September
1, 2009, a base salary of $352,300/year payable bi-weekly pursuant to Minn-Dak’s
current payroll program.

 

B.         Minn-Dak’s board of directors shall conduct a performance review of
Roche in the position of President and Chief Executive Officer annually. Upon
completion of the performance review, Roche shall be eligible for an increase in
salary, the amount of which shall be at the discretion of and as authorized by
the board of directors.

 

1


--------------------------------------------------------------------------------


C.         Annually, a profit sharing bonus shall be paid based on the following
schedule:

 

Return/acre to Growers

 

Profit Sharing Amount to CEO

 

$

825 - $ 900     

 

$15,000

 

$

901 - $ 975     

 

$25,000

 

$

976 - $1,050     

 

$35,000

 

$

1,051 - $1,125     

 

$45,000

 

$

1,126 - $1,200     

 

$55,000

 

$

1,201 and over     

 

$65,000

 

 

A review of the scale shall be conducted every two years with the first review
August 31, 2010.

 

Return per acre shall be the amount received by the shareholders/growers as a
grower payment for sugarbeets before the deduction of any unit retains and shall
not include patronage, retain, or trucking payments. In determining the return
per acre, the acre number shall be those acres available for harvest the day
harvest or preharvest begins, whichever is earlier. Provided however, no Profit
Sharing Bonus shall be paid if 30% or more of the crop, based on planted acres,
is lost or unharvested.

 

D.         In the event of separation from employment due to retirement,
termination with or without cause, or any unforeseen reason, during the
company’s fiscal year, any Profit Sharing Bonus for that fiscal year shall be
calculated at the end of that fiscal year and prorated as of the employment
separation date. Roche shall be deemed to have earned the prorata portion of the
Profit Sharing Bonus up to his separation date. No Profit Sharing Bonus shall be
payable until the end of the fiscal year and the return/acre payment has been
calculated.

 

E.         Regardless of whether a profit sharing bonus has been awarded, the
board of directors may at its discretion grant a performance bonus to Roche

 

SECTION FIVE

MEDICAL AND GROUP INSURANCE

 

Roche shall be included in, or have available, insurance plans provided at
Minn-Dak as follows:

 

A.         Health/prescription drug, dental and vision insurance through the
plan available at Minn-Dak subject to the nonunion contribution amounts
applicable to office employees.

 

B.         If Roche retires as CEO from Minn-Dak on or after his 62nd birthday,
medical insurance as then available through Minn-Dak will be provided to the CEO
until he reaches 65. Post age 65 coverage shall be open for later discussion.

 

C.         Term Life Insurance coverage equal to 2 times salary under Minn-Dak’s
current plan.

 

D.         Optional Employee paid additional Term Life Insurance including
qualifying dependents under Minn-Dak’s current plan.

 

E.         Accidental Death and Dismemberment Insurance under Minn-Dak’s current
plan.

 

F.         Optional Employee paid Additional Accidental Death and Dismemberment
Insurance including qualifying dependents through Minn-Dak’s current plan.

 

2


--------------------------------------------------------------------------------


G.         Long Term Disability Insurance through Minn-Dak’s current plan.

 

H.         Optional Employee paid Individual Disability Insurance coverage
through Minn-Dak’s current plan.

 

SECTION SIX

PENSION AND OTHER BENEFIT PLANS

 

Roche shall be included in, or have available, pension and other benefit plans
provided at Minn-Dak as follows:

 

A.         A Flexible Spending Account under the terms for employees of
Minn-Dak.

 

B.         A Voluntary Employee paid Non-qualified Deferred Compensation Plan
under Minn-Dak’s current plan.

 

C.         A Defined Benefit Pension Plan under Minn-Dak’s current plan which
requires completion of 12 months service from date of hire for eligibility.

 

D.         The Supplemental Executive Retirement Plan (SERP) currently in place
at Minn-Dak, shall be provided to Roche to cover compensation in excess of the
annual IRS compensation limit for the Defined Benefit Pension Plan.

 

E.         A 401(k) Salary Reduction Plan under Minn-Dak’s current plan. The
current matching contribution rate is 100% of the first 4% of compensation,
provided that the employee contributes at least 4% to the plan.

 

F.         An extension of the 4% company match to employee compensation in
excess of the government qualified plan compensation limit of $245,000 (as
adjusted) as a matching contribution to the Nonqualified Deferred Compensation
Plan effective for the 2009 - 2010 contract year. This provision of this
Agreement shall serve as an exhibit to the Adoption Agreement and shall
constitute a discretionary employer matching contribution described in Section
2.04(g) of the Plan Adoption Agreement.

 

SECTION SEVEN

VACATION, HOLIDAYS AND SICK LEAVE

 

A.         Roche shall have 5 weeks vacation. Increases in vacation time over
and above 5 weeks shall be at the discretion of the board of directors. Company
policy encourages the use of vacation time from one anniversary date to the next
anniversary date with a maximum carryover of 240 hours of vacation from one
period to the next.

 

B.         Paid Designated Holidays under Minn-Dak’s current program - A total
of seven (7) days: New Years’s Day; Good Friday; Memorial Day; Independence Day;
Labor Day; Thanksgiving Day; and Christmas.

 

C.         Roche shall have Floating Holidays under Minn-Dak’s current program -
A total of four (4) days eight (8) hours each. This allotment is applicable each
year thereafter.

 

D.         Additional Personal Floating Holiday under Minn-Dak’s current program
- awarded on second anniversary or 12 consecutive months thereafter for not
using any sick leave during the previous 12 months.

 

3


--------------------------------------------------------------------------------


E.         Sick Leave under Minn-Dak’s current program of 80 hours is earned
after one (1) year of continuous service-80 hours per year to accrual of 520
hours with 40 hours per year thereafter to accrual of 1040 hours.

 

The Board may grant sick leave regardless of length of service.

 

SECTION EIGHT

EXPENSE REIMBURSEMENT

 

A.         While on Minn-Dak business, Roche shall be reimbursed for travel
expenses. If his spouse is required to travel with him for business, Minn-Dak
will pay his spouse’s expenses. While encouraged, business travel by a spouse is
usually not required, but if it is done in conjunction with industry meetings
where registration is paid, Minn-Dak will pay registration fees for the spouse.
There may be times that all of the spouse’s travel expenses will be reimbursed
regardless of whether registration is paid for the event.

 

B.         For business miles driven, reimbursement for mileage will be paid
subject to Internal Revenue Service reporting and restrictions and in accordance
with current Minn-Dak policy.

 

C.         Minn-Dak may provide Roche with a credit card for payment of business
expenses. Such card shall be used by Roche only on Minn-Dak business expenses
for which Roche would be entitled to reimbursement under this section. Any use
of such card by Roche for any other purpose shall constitute an indebtedness of
Roche to Minn-Dak which shall be paid immediately upon demand and shall bear
interest at the highest rate allowed by law. Roche may not use the credit card
for his personal expenses.

 

SECTION NINE

TERMINATION

 

A.         Roche’s employment will or may be terminated at any time as follows:

 

 

1.

Either party may terminate this agreement at any time, with or without cause,
upon 90 days advance notice.

 

 

2.

This agreement shall automatically terminate as of Roche’s death, and Minn-Dak
Farmers Cooperative’s monetary obligations to Roche as set forth in this
agreement (exclusive of any death benefits to which Roche’s beneficiaries are
entitled under this agreement) shall be prorated to the date of death and paid
to Roche’s estate, including but not limited to salary, bonuses, vehicle
reimbursement, other reimbursements, insurance and benefits.

 

 

3.

Minn-Dak Farmers Cooperative may terminate this agreement on written notice to
Roche for material breach or just cause. “Material breach” and “just cause”
shall mean willful misconduct in following the legitimate directions of the
board of directors; breach of loyalty to the cooperative; conviction of a
felony; habitual drunkenness; excessive absenteeism not related to illness, sick
leave or vacations, but only after notice from the board of directors followed
by a repetition of such excessive absenteeism; dishonesty; or continuous
conflicts of interest after notice in writing from the board of directors.

 

 

4.

Minn-Dak Farmers Cooperative shall have the right to terminate this agreement,
after giving Roche ten (10) days’ written notice of its intention to do so,
should Roche, because of “total and permanent disability”, be unable to perform
any duties required of him under this agreement for a period of ninety (90)
consecutive days. The term “total and permanent disability” shall mean the
existence of permanent mental or physical disability, determined by a physician
in accordance with generally accepted medical principles, which renders Roche
totally unable to perform any material covenants, obligations or terms contained
in this agreement. In the event of such termination, Roche shall continue to
receive from Minn-Dak any and all salaries, bonuses, and benefits during such
ninety (90) day period.

 

4


--------------------------------------------------------------------------------


B.         Payments Upon Termination

 

 

1.

If Minn-Dak Farmers Cooperative terminates Roche’s employment without cause, it
will pay Roche’s then current base salary for a period of twelve (12) months.
Any such payment is conditional upon Roche signing (and not rescinding) a
release of any and all legal claims against Minn-Dak Farmers Cooperative and
upon his adherence to the confidentiality obligations in Section Twenty.

 

 

2.

If Roche terminates his employment, if Minn-Dak terminates his employment for
cause or if Roche’s employment terminates due to death or disability, Roche will
not receive any “Payments upon termination”, as outlined in this section Nine,
paragraph B1.

 

SECTION TEN

PHYSICAL EXAMINATION

 

Roche shall submit to an annual physical examination prior to August 31 of each
year. Said medical examination shall be at Minn-Dak’s expense with a report from
the physician being provided to the Chairman of the Board prior to August 31 of
each year.

 

SECTION ELEVEN

PROVIDED EQUIPMENT

 

A.         If desired by Roche, a Laptop computer shall be provided by Minn-Dak.

 

B.         Roche shall be provided with a cell phone for Minn-Dak business.
Roche shall be responsible for any personal usage.

 

C.         Upon request being made to the board of directors, Roche shall be
provided with such other technology as he shall deem desirable and helpful in
carrying out his employment duties.

 

SECTION TWELVE

CONFIDENTIALITY

 

Roche acknowledges that during the course of his employment, he has had and will
have access to highly confidential and proprietary information and trade
secrets. Roche further acknowledges that the misuse, misappropriation or
disclosure of this information could cause harm to Minn-Dak Farmers Cooperative,
both during and after the term of employment. Therefore, Roche agrees that he
will not at any time disclose to, or use for the benefit of anyone outside of
Minn-Dak Farmers Cooperative any of Minn-Dak Farmers Cooperative’s confidential
or proprietary information or trade secrets, except upon Minn-Dak Farmers
Cooperative’s written consent.

 

SECTION THIRTEEN

NOTICES

 

Any notices provided for in this agreement shall be given in written. Notices
shall be effective from the date of service, if served personally on the party
to whom notice is to be given, or on the second day after mailing, if mailed by
first class mail, postage prepaid. Notices shall be properly addressed to the
parties at their respective addresses or to such other address as either party
may later specify by notice to the other.

 

5


--------------------------------------------------------------------------------


SECTION FOURTEEN

ENTIRE AGREEMENT

 

This agreement contains the entire agreement and supersedes all prior agreements
and understandings, oral or written, with respect to the subject matter of this
agreement. This agreement may be changed only by an agreement in writing signed
by both parties.

 

SECTION FIFTEEN

WAIVER

 

The waiver by Minn-Dak of a breach of any of the provisions of this agreement by
Roche shall not be construed as a waiver of any subsequent breach by him.

 

SECTION SIXTEEN

GOVERNING LAW; VENUE

 

This agreement shall be construed and enforced in accordance with the laws of
the State of North Dakota. Richland County, North Dakota, shall be the proper
venue for any litigation arising out of this agreement.

 

SECTION SEVENTEEN

SECTION HEADINGS

 

Section headings are for convenience only and are not intended to expand or
restrict the scope or substance of the provisions of this agreement.

 

SECTION EIGHTEEN

ASSIGNABILITY

 

The rights and obligations of Minn-Dak under this agreement shall inure to the
benefit of and shall be binding upon its successors and assigns. This agreement
is a personal employment agreement and Roche’s rights, obligations and interest
under this agreement may not be sold, assigned, transferred, pledged or
hypothecated.

 

SECTION NINETEEN

SEVERABILITY

 

If any provision of this agreement is held by a court of competent jurisdiction
to be invalid or unenforceable, the remainder of the agreement shall remain in
full force and shall be in no way impaired.

 

6


--------------------------------------------------------------------------------


In witness of the above, each party to this agreement has caused it to be
executed on the date indicated below.

 

MINN-DAK FARMERS COOPERATIVE

 

ROCHE

 

 

 

 

 

 

 

 

BY

/s/ Douglas Etten

 

s/ David H. Roche

 

Douglas Etten, Chairman

 

David H. Roche

 

of the Board of Directors

 

 

 

 

 

STATE OF NORTH DAKOTA

)

 

)SS

COUNTY OF RICHLAND

)

 

The foregoing instrument was acknowledged before me this 27th day of August,
2009, by Douglas Etten, Chairman of the Board of Directors of Minn-Dak Farmers
Cooperative, on behalf of said cooperative.

 

 

 

 

 

 

 

 

s/ Sheila Grawe

 

 

 

Sheila Grawe, Notary Public

 

 

 

STATE OF NORTH DAKOTA

)

 

)SS

COUNTY OF RICHLAND

)

 

The foregoing instrument was acknowledged before me this 27th day of August,
2009, by David H. Roche.

 

 

 

 

 

 

 

 

s/ Sheila Grawe

 

 

 

Sheila Grawe, Notary Public

 

 

7


--------------------------------------------------------------------------------